DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office Action is in response to amendments filed on 10/24/2021. Claims 30-40, 42-46 and 48-62 are pending in the application. Claims 30-39, 48-49, 51-52 and 54-62 have been previously withdrawn. Claims 40, 42-46, 50 and 53 have been rejected as set forth below. 

Claim Objections
Claim 40 is objected to because of the following informalities:  the phrase “”the user-movable member” in line 5 needs to be changed to “the one or more user-movable members”.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  the phrase “from the exercise apparatus” in line 3 needs to be changed to “from each of the exercise apparatuses”.  Appropriate correction is required.
Claim 53 is objected to because of the following informalities:  The phrase “the user-movable member” in line 2 needs to be changed to “the one or more user-movable member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 42-46, 50 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 40 recites: “an excess electrical energy generated by each of the exercise apparatus, which is not stored in the exercise apparatus electrical energy storage element, being stored in the base station rechargeable battery”. However, nowhere in the specification, has the applicant provided support for such limitation. As such, this limitation is considered new matter. Further clarification and specific citation(s) within the original specification, where support for such limitation is found, is respectfully requested. Claims 42-46, 50 and 53 are also rejected under 35 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 42 and 43 are both dependent on canceled claim 41. As such, it is not clear whether applicant’s intention is to have both claims 42 and 43 dependent on claim 40 or not. For the purposes of examination, Claims 42 and 43, each have been considered to be dependent on claim 40. Further clarification and appropriate corrections are respectfully requested. Claims 44-46 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency to claims 43. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 42-44, 50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmia (US 2016/0317859 A1) in view of Wein et al. (US 9,764,178 B1) and Jones et al. (US 2018/0099185 A1). 
Regarding claim 40, Dalmia teaches an exercise system (100, ¶ [0037]) comprising: two or more exercise apparatuses (102, 104, 106, Fig. 1), each of the exercise apparatuses comprising: one or more user-movable members (i.e. pedals/pulley/flywheel, ¶ [0055]); an electrical energy generator (102-2e) operably connected to the user-movable member (¶ [0055]); an electrical energy storage element/battery (102-2g, Fig. 5) electrically connected to the electrical energy generator (¶ [0055]); a sensor (102-2c) to sense the use of the apparatus (¶ [0053]); and a communication interface (102-2f, Fig. 5, ¶ [0056]), adapted to receive exercise data from the sensor relating to a use of the apparatus, and capable of transmitting the exercise data (¶ [0040], ¶ [0056], ¶ [0063]); and a base station (118/700), wherein each exercise apparatus is connected to the base station (Fig. 1) and transmits thereto exercise data relating to the use of the respective exercise apparatus (¶ [0065]), the base station including: a base station communication interface (700-10, ¶ [0072]) 

Dalmia is silent about the base station including a rechargeable battery. 
Regarding claim 40, Wein teaches a system, wherein a base station (comprising 32, 24, 28, 26, 34, 38) includes a rechargeable battery (34).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dalmia’s invention wherein the base station includes a rechargeable battery as taught by Wein in order to facilitate distribution of electricity to various other devices and powering the other devices.

Dalmia in view of Wein does not specifically teach the communication interface being powered by the electrical energy storage element/battery, and an excess electrical energy generated by each of the exercise apparatus, which is not stored in the exercise apparatus electrical energy storage element, being stored in the base station rechargeable battery.
Regarding claim 40, Jones teaches an exercise system comprising: an exercise apparatus comprising: one or more movable members (i.e. 226); an electrical energy generator (i.e. 216) operably connected to the movable member (Figs. 2A-2B); an electrical energy storage element (i.e. 212) electrically connected to the electrical energy generator (¶ [0021]); a sensor (i.e. 220) to sense the use of the apparatus (¶ [0018], ¶ [0027]); a communication interface (i.e. 206) powered by the electrical energy storage element (¶ [0021], the generated power may be stored in the power source 212, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dalmia’s invention in view of Wein wherein the communication interface is powered by the electrical energy storage element/battery, and an excess electrical energy generated by the exercise apparatus, which is not stored in the exercise apparatus electrical energy storage element, being stored in an external power storage/the base station rechargeable battery as taught by Jones in order to reduce the number of parts required for the system to function, motivate the user to continue exercising and provide power/electricity to other devices connected to the base station, when needed. 

Regarding claim 42, Dalmia as modified by Wein and Jones teaches wherein the base station communication interface includes an exercise data storage memory configured to store the exercise data received from the exercise apparatus (Dalmia: ¶ [0065], ¶ [0072]).    

Regarding claim 44, Dalmia as modified by Wein and Jones teaches wherein the base station communication interface is directly connected to the communications network (Dalmia: Fig. 1, ¶ [0072]).    
Regarding claim 50, Dalmia as modified by Wein and Jones teaches wherein each exercise apparatus includes at least one variable parameter (Dalmia: abstract); includes a controller (Dalmia: i.e. 102-2a, processor) which receives signals from a mobile device (Dalmia: i.e. 108, 110); and configures the or each variable parameter of the exercise apparatus in accordance with the signals received by the controller (Dalmia: ¶ [0056]).
Regarding claim 53, Dalmia as modified by Wein and Jones teaches wherein the variable parameter is resistance against a movement of the user-movable member (Dalmia: ¶ [0056]).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmia in view of Wein and Jones as applied to claims 40 and 43-44 above, and further in view of Haughay, JR. et al. (US 2011/0016120 A1).
Dalmia as modified by Wein and Jones is silent about wherein exercise data is transmitted by a base station communication interface at pre-determined times.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dalmia’s invention in view of Wein and Jones wherein exercise data is transmitted by a base station communication interface at pre-determined times as taught by Haughay in order to provide the user with an updated performance metric and ranking to motivate the user and encourage the user improve upon his/her performance. 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmia in view of Wein and Jones as applied to claims 40 and 43 above, and further in view of Saintoyant et al. (US 2006/0148594 A1).
Dalmia as modified by Wein and Jones is silent about wherein the base station communication interface is connected to the communications network via a mobile device carried by a user.  
Regarding claim 46, Saintoyant teaches wherein a base station communication interface (the interface for 308/310) is connected to the communications network (i.e. 340/350) via a mobile device (320/330) carried by a user.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dalmia’s invention in view of Wein and Jones wherein the base station communication interface is connected to the communications network via a mobile device carried by a user in order to enable communication with and data transmission to other devices though cellular networks .

Response to Arguments
Applicant’s arguments with respect to claims 40, 42-46, 50 and 53 have been considered but are moot in view of the new ground of rejection. In response to applicant’s arguments regarding the newly added limitation: “an excess electrical energy generated by each of the exercise apparatus, which is not stored in the exercise apparatus electrical energy storage element, being stored in the base station rechargeable battery”, and that Dalmia in view of Anthony and Wein fail to teach such limitation, the Examiner would like to mention that such limitation has been taught by Dalmia in view of Wein and Jones (see above for further details).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SJA/           Examiner, Art Unit 3784 

/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784